Citation Nr: 0726216	
Decision Date: 08/22/07    Archive Date: 08/29/07

DOCKET NO.  05-06 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for an acquired 
psychiatric disorder, to include schizophrenia and 
depression.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from November 1959 to 
November 1961.  He also had a second period of service with 
the United States Navy from December 1961 to May 1963, for 
which he received an other than honorable discharge.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 2004 rating decision of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  In that decision, the RO denied the veteran's 
application to reopen a claim for service connection for a 
psychiatric disability, to include schizophrenia and 
depression.  The veteran timely appealed this determination 
to the Board.  Thereafter, in February 2005 and May 2005 the 
RO again denied the claim to reopen.  

In September 2006, the veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A copy of 
the transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

By a January 1964 administrative decision, the RO held that 
the veteran's second period of service had been terminated 
under other than honorable conditions, and, therefore, 
constituted a bar to VA benefits, exclusive of health care 
under Chapter 17, Title 38 United States Code.  The veteran 
was informed of the RO's decision that same month, but he did 
not initiate an appeal.  Thus, the January 1964 
administrative decision became final.  38 U.S.C.A. § 7105(b) 
(West 2002 & Supp. 2006).  

In statements made by the veteran in October 2004 and 
February 2005 and in his testimony at the September 2006 
personal hearing, he has made reference to a motor vehicle 
accident in which he was involved in 1963 during his second 
period of service as being the catalyst for his psychiatric 
disorder. He states that during the hospitalization after the 
accident he began hearing voices.  As he complained of mental 
and emotional problems, he was referred to a psychiatric 
ward.  He was involved in several physical altercations 
during this period of time and eventually he was recommended 
by a panel of doctors for a Section 8 discharge.  If he had 
not been in the accident, he argues that he would have never 
developed the psychiatric condition which ultimately led to 
his discharge under other than honorable condition and the 
bar from compensation benefits.  

As pointed out above, the January 1964 administrative 
decision by the RO held that the veteran's second period of 
service was terminated under other than honorable conditions 
and constituted a bar to VA benefits.  Since the Board is 
unable to consider the veteran's second period of service in 
determining the claim currently at issue, it would appear 
through his contentions regarding the claim on appeal that 
the veteran is seeking to reopen the matter of whether his 
character of discharge from his period of military service 
with the United States Navy from December 1961 to May 1963 is 
a bar to VA benefits, on the basis of new and material 
evidence.  The Board notes that the veteran was provided with 
a January 2004 letter with information pertaining to claims 
regarding character of discharge.  However, this issue has 
not been adjudicated or certified to the Board for appellate 
consideration.  

Because development of evidence pertaining to the veteran's 
claim to reopen the matter of whether his character of 
discharge from his period of military service from December 
1961 to May 1963 is a bar to VA benefits could change the 
outcome of his claim to reopen the matter of service 
connection for a psychiatric condition, such claims are 
inextricably intertwined.  Harris v. Derwinski, 1 Vet. App. 
180 (1991) (holding that where a decision on one issue would 
have a "significant impact" upon another, and that impact 
in turn could render any appellate review on the other claim 
meaningless and a waste of judicial resources, the two claims 
are inextricably intertwined); see also Henderson v. West, 12 
Vet. App. 11 (1998).  

Moreover, it is noted that additional evidence was received 
at the Board in October 2006 without the veteran's waiver of 
initial consideration of this evidence by the RO.  These 
records include VA treatment for paranoid schizophrenia.  
These records are referred to the RO for initial review. See 
38 C.F.R. § 20.1304 (2006).

Accordingly, the case is REMANDED for the following action:

1.  After conducting any necessary 
development, the RO should adjudicate the 
claim of whether new and material evidence 
has been submitted to reopen the veteran's 
claim as to whether his character of 
discharge from his period of military 
service from December 1961 to May 1963 is 
a bar to VA benefits.  In accord with 
applicable procedures, the veteran and his 
representative should be notified of the 
decision and given the opportunity to 
appeal, if the decision is adverse.

2.  After the action requested above has 
been completed, and after undertaking any 
additional development it deems necessary, 
and if still applicable, the RO should 
again review the record and readjudicate 
the veteran's claim of whether new and 
material evidence has been submitted to 
reopen the claim of service connection for 
a psychiatric disorder, to include 
schizophrenia and depression.  If the 
decision remains unfavorable to the 
veteran, a supplemental statement of the 
case (SSOC) should be prepared. The 
veteran and his representative should be 
provided with the SSOC and an appropriate 
period of time should be allowed for 
response.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



